PER CURIAM.
We have fully considered all of the appellate points presented and find no reversible error demonstrated. However, we do not believe it appropriate for the wife to have sole discretion to determine *63what constitutes reasonable visitation rights and thus we strike from the order of April 8, 1981, the portion that allows the wife the right to determine the husband’s visitation rights so that the order will grant reasonable visitation rights to the father. It would appear appropriate for the Pennsylvania Court to supervise all future matters of child custody and visitation between these parties so long as they and the children continue to reside there.
As so modified the order appealed from is affirmed.
DOWNEY, BERANEK and DELL, JJ., concur.